Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
This is in response to the amendment filed 07/19/2021.
Allowable Subject Matter
Claim 16 is allowed
The following is a statement of reasons for the indication of allowable subject matter:  Claim 16 recites wherein a proximal end of the withdrawal support is affixed to a hub at the proximal end of the dilator such that the proximal end of the withdrawal support does not move with respect to the hub.
.The Office agrees the art of record fails to teach or suggest these features.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-7, is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,380,304 (Parker) in view of U.S. Patent Number 5,069,674 (Fearnot et al.)
Regarding claims 1, 2, 4, 6, 7, Parker discloses Figures 1, 2 an introducer comprising: a introducer sheath (sheath 10, see col. 3, lines 28-49) and a dilator (dilator 11, see col. 3, lines 28-49) that have a first configuration and a second configuration; the dilator has a dilation end extending distally beyond a distal end of the introducer sheath and the dilator being positioned in a lumen defined by the introducer sheath, and the dilator capable of extending proximally through a valve (connector valve 14, see col. 3, lines 28-49) at a proximal end of the introducer sheath in the first configuration; the dilator capable of being out of contact with the introducer sheath in the second configuration; the introducer sheath includes a flat wire reinforcement (coil 23, see col. 3, lines 50-68) having a hollow cylindrical shape sandwiched between an inner PTFE tube (inner tube 22, see col. 3, lines 50-68) and an outer nylon tube (outer tube 12, see col. 3, lines 50-68 and col. 4, lines 32-36) the outer nylon tube including a distal segment that extends distally beyond the PTFE tube, which extends distally beyond the flat wire reinforcement, wherein the flat wire reinforcement is a coil of the flat wire, wherein the flat wire reinforcement is a plurality of flat wire loops that each lie in spaced apart planes that are oriented perpendicular to the longitudinal axis.

Fearnot et al., from the same field of endeavor teaches a similar introducer as shown in Figures 2-4, the introducer including a reinforcement structure (see col. 5, lines 12-23), where a withdrawal support wire (safety wire 116, see col. 6, lines 1-3) with a distal end attached to a distal end turn (via weld silver solder, see col. 5, lines 58-68) of the wire reinforcement and extending in a proximal direction in parallel with a longitudinal, the withdrawal support wire being configured to be in tension when the reinforcement structure is placed in tension, to inhibit distal stretch separation breakage, wherein the withdrawal support wire is welded to the distal end turn, for the purpose of preventing stretching of the reinforcement structure. see col. 6, lines 1-3.
It would have been obvious to of ordinary skill in the art, before the effective filing date of the claimed invention to modify the introducer disclosed by Parker to include the withdrawal support wire disclosed by Fearnot such that  a distal end attached to a distal end turn of the flat wire reinforcement and extending in a proximal direction in parallel with a longitudinal axis between an outer surface of the nylon tube and an inner surface of the PTFE tube; and the withdrawal support wire being configured to be in tension when the introducer sheath is placed in tension, to inhibit distal stretch separation breakage, in order to prevent stretching of the coil 23 in that area of the sheath.
Since Fearnot teaches the withdrawal support wire being configured to be in tension when the reinforcement structure is placed in tension and Parker teaches the flat wire reinforcement is attached to the sheath, it follows that attaching the withdrawal support wire to the sheath disclosed by Parker would result in the withdrawal support wire being configured to be in tension when the introducer sheath is placed in tension, to inhibit distal stretch separation breakage.

Alternatively, the Office considers that it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the introducer disclosed by Parker to include the safety wire 116 such that it extended between an outer surface of the nylon tube and an inner surface of the PTFE tube as obvious to try.  A wire can attach to a coil and extend through layers of an introducer in only so many ways, and extending the safety wire 116 disclosed by Fearnot et al. between an outer surface of the nylon tube and an inner surface of the PTFE tube disclosed by Parker choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 2, since Fearnot teaches the support wire has a length the same as the wire reinforcement and Paker discloses the flat wire reinforcement has a length that is shorter than the hollow cylindrical shape, it follows that Parker in view of Fearnot would suggest wherein the withdrawal support wire has a length along the longitudinal axis that is shorter than the hollow cylindrical shape.
Regarding claim 3, Parker in view of Fearnot fail to disclose wherein the withdrawal support wire is in contact with an inner surface of at least one turn of the flat wire reinforcement, and in contact with an outer surface of at least one turn of the flat wire reinforcement. 
It would have been obvious to one of ordinary skill in the art, at the time the invention was made to modify the introducer disclosed by Parker in view of Fearnot by rearranging the location of one the welds (at the proximal or distal ends) such that the withdrawal support wire is in contact with an inner surface of at least one turn of the flat wire reinforcement, and in contact with an outer surface of at least In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)
Regarding claim 5, Parker in view of Fearnot disclose wherein the withdrawal support wire is welded to at least one other turn (turn at proximal end of coil) of the flat wire reinforcement that is different from the distal end turn. See col. 5, lines 58-68 of Fearnot.
Claims 1, 8-15, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 5,380,304 (Parker) in view of U.S. Patent Number 8,409,169 (Moss)
Regarding claim 1, Parker discloses Figures 1, 2 an introducer comprising: a introducer sheath (sheath 10, see col. 3, lines 28-49) and a dilator (dilator 11, see col. 3, lines 28-49) that have a first configuration and a second configuration; the dilator has a dilation end extending distally beyond a distal end of the introducer sheath and the dilator being positioned in a lumen defined by the introducer sheath, and the dilator capable of extending proximally through a valve (connector valve 14, see col. 3, lines 28-49) at a proximal end of the introducer sheath in the first configuration; the dilator capable of being out of contact with the introducer sheath in the second configuration; the introducer sheath includes a flat wire reinforcement (coil 23, see col. 3, lines 50-68) having a hollow cylindrical shape sandwiched between an inner PTFE tube (inner tube 22, see col. 3, lines 50-68) and an outer nylon tube (outer tube 12, see col. 3, lines 50-68 and col. 4, lines 32-36) the outer nylon tube including a distal segment that extends distally beyond the PTFE tube, which extends distally beyond the flat wire reinforcement, wherein the flat wire reinforcement is a coil of the flat wire, wherein the flat wire reinforcement is a plurality of flat wire loops that each lie in spaced apart planes that are oriented perpendicular to the longitudinal axis.
Parker fails to disclose a withdrawal support wire with a distal end attached to a distal end turn of the flat wire reinforcement and extending in a proximal direction in parallel with a longitudinal axis between an outer surface of the nylon tube and an inner surface of the PTFE tube; and the withdrawal support wire being configured to be in tension when the introducer sheath is placed in tension, to inhibit distal stretch separation breakage, wherein the withdrawal support wire has a length along the longitudinal axis that is shorter than the hollow cylindrical shape, wherein the withdrawal support wire is welded to the distal end turn. 
., from the same field of endeavor teaches a similar introducer as shown in Figures 5D, 5F the introducer including a reinforcement structure (reinforcement member 140, see col. 9, lines 38-50), where a withdrawal support wire (arm 47a, or arms 147a and 147b,see col. 9, lines 38-50) with a distal end attached to a distal end turn of the wire reinforcement and extending in a proximal direction in parallel with a longitudinal, the withdrawal support wire being configured to be in tension when the reinforcement structure is placed in tension, to inhibit distal stretch separation breakage, wherein the withdrawal support wire is welded to the distal end turn, for purpose of restricting the ability of the reinforcement structure to stretch and compress in one direction, and allow reinforcement member to bend in other directions. see col. 9, lines 38-50.
It would have been obvious to of ordinary skill in the art, before the effective filing date of the claimed invention to modify the introducer disclosed by Parker to include arm 47a, or arms 147a and 147b wire disclosed by Moss such that  a distal end attached to a distal end turn of the flat wire reinforcement and extending in a proximal direction in parallel with a longitudinal axis between an outer surface of the nylon tube and an inner surface of the PTFE tube; and the withdrawal support wire being configured to be in tension when the introducer sheath is placed in tension, in order to restrict the ability of the reinforcement structure to stretch and compress in one direction, and allow reinforcement member to bend in other directions.
Since Moss teaches the withdrawal support wire being configured to be in tension when the reinforcement structure is placed in tension and Parker teaches the flat wire reinforcement is attached to the sheath, it follows that attaching the withdrawal support wire to the sheath disclosed by Parker would result in the withdrawal support wire being configured to be in tension when the introducer sheath is placed in tension, to inhibit distal stretch separation breakage.
To be clear, the Office interprets Parker in view of Moss as disclosing the withdrawal support wire extending between an outer surface of the nylon tube and an inner surface of the PTFE tube, because Moss teaches arm 47a extends between the lateral surfaces of the turns of helical member 140 and Parker discloses lateral surfaces of the turns are between an outer surface of the nylon tube and an inner surface of the PTFE tube. 

    PNG
    media_image1.png
    332
    743
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    427
    829
    media_image2.png
    Greyscale

Thus, if one were to following the teaches of Moss (the withdrawal support wire extends between the lateral surfaces of the turns of helical member) and apply it to Parker (the lateral surfaces of the turns of the coil extending between an outer surface of the nylon tube and an inner surface of the PTFE tube), it would necessarily follow that the withdrawal support wire extending between an outer surface of the nylon tube and an inner surface of the PTFE tube.
Alternatively, the Office considers that it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the introducer disclosed by Parker to include arm 47a or arms 147a and 147b disclosed by Moss such that it extended between an outer  between an outer surface of the nylon tube and an inner surface of the PTFE tube disclosed by Parker choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).
Regarding claim 8, Parker in view of Moss disclose the withdrawal support wire (arm 47a of Moss) is located entirely between the distal end turn and a next proximal turn of the flat wire reinforcement.
Regarding claim 9, Parker discloses the flat wire reinforcement is a plurality of flat wire loops that each lie in respective spaced apart planes that are oriented perpendicular to the longitudinal axis. See Figure 2. 
Regarding claim 10, Parker in view of Moss disclose the withdrawal support wire (arm 47a and arm 147b of Moss) is one of a plurality of withdrawal support wires; and one of the withdrawal support wires (147b) is located entirely between two successive turns, which does not include the distal end turn, of the flat wire reinforcement.
Regarding claims 11, 12 Parker discloses wherein the flat wire reinforcement is a plurality of flat wire loops that each lie in respective spaced apart planes that are oriented perpendicular to the longitudinal axis, wherein the plurality of withdrawal support wires are arranged in a helical pattern about the longitudinal axis. See Figures 1, 2.
Regarding claim 13, Park in view of Moss disclose wherein the flat wire reinforcement and the plurality of withdrawal support wires are portions of an integral one piece component part of the introducer sheath, because they are all disclosed as attached to one another. 
Alternatively, the Office considers it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to modify the introducer disclosed by such that the flat wire reinforcement and the plurality of withdrawal support wires are portions of an integral one piece component part of the introducer sheath, because they are all disclosed as attached to one another because the use of a one piece construction instead of the structure disclosed in [the prior art] would be In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)
Regarding claim 14, Parker discloses wherein the integral one-piece component part has a uniform wall thickness.  See col. 3, lines 50-68.

Regarding claim 15, Parker discloses Figures 1, 2 an introducer comprising: a introducer sheath (sheath 10, see col. 3, lines 28-49) and a dilator (dilator 11, see col. 3, lines 28-49) that have a first configuration and a second configuration; the dilator has a dilation end extending distally beyond a distal end of the introducer sheath and the dilator being positioned in a lumen defined by the introducer sheath, and the dilator capable of extending proximally through a valve (connector valve 14, see col. 3, lines 28-49) at a proximal end of the introducer sheath in the first configuration; the dilator capable of being out of contact with the introducer sheath in the second configuration; the introducer sheath includes a flat wire reinforcement (coil 23, see col. 3, lines 50-68) having a hollow cylindrical shape sandwiched between an inner PTFE tube (inner tube 22, see col. 3, lines 50-68) and an outer nylon tube (outer tube 12, see col. 3, lines 50-68 and col. 4, lines 32-36) the outer nylon tube including a distal segment that extends distally beyond the PTFE tube, which extends distally beyond the flat wire reinforcement, wherein the flat wire reinforcement is a coil of the flat wire, wherein the flat wire reinforcement is a plurality of flat wire loops that each lie in spaced apart planes that are oriented perpendicular to the longitudinal axis.
Parker fails to disclose a withdrawal support wire with a distal end attached to a distal end turn of the flat wire reinforcement and extending in a proximal direction in parallel with a longitudinal axis between an outer surface of the nylon tube and an inner surface of the PTFE tube; and the withdrawal support wire being configured to be in tension when the introducer sheath is placed in tension, to inhibit distal stretch separation breakage, wherein the withdrawal support wire has a length along the longitudinal axis that is shorter than the hollow cylindrical shape, wherein the withdrawal support wire is welded to the distal end turn. 
Moss et al., from the same field of endeavor teaches a similar introducer as shown in Figure 6j the introducer including a reinforcement structure (reinforcement member 140, see col. 9, lines 38-50), where a withdrawal support wire (147a and 147b,see col. 9, lines 38-50) with a distal end attached to a 
It would have been obvious to of ordinary skill in the art, before the effective filing date of the claimed invention to modify the introducer disclosed by Parker to include arms 147a and 147b wire disclosed by Moss such that  a distal end attached to a distal end turn of the flat wire reinforcement and extending in a proximal direction in parallel with a longitudinal axis between an outer surface of the nylon tube and an inner surface of the PTFE tube; and the withdrawal support wire being configured to be in tension when the introducer sheath is placed in tension, in order to restrict the ability of the reinforcement structure to stretch and compress in one direction, and allow reinforcement member to bend in other directions.
Since Moss teaches the withdrawal support wire being configured to be in tension when the reinforcement structure is placed in tension and Parker teaches the flat wire reinforcement is attached to the sheath, it follows that attaching the withdrawal support wire to the sheath disclosed by Parker would result in the withdrawal support wire being configured to be in tension when the introducer sheath is placed in tension, to inhibit distal stretch separation breakage.
To be clear, the Office interprets Parker in view of Moss as disclosing the withdrawal support wire extending between an outer surface of the nylon tube and an inner surface of the PTFE tube, because Moss teaches arm 47a extends between the lateral surfaces of the turns of helical member 140 and 

    PNG
    media_image3.png
    357
    550
    media_image3.png
    Greyscale


    PNG
    media_image2.png
    427
    829
    media_image2.png
    Greyscale

Thus, if one were to following the teaches of Moss (the withdrawal support wire extends between the lateral surfaces of the turns of helical member) and apply it to Parker (the lateral surfaces of the turns of the coil extending between an outer surface of the nylon tube and an inner surface of the PTFE tube), it 
Alternatively, the Office considers that it would have been obvious to one ordinary skill in the art, before the effective filing date of the claimed invention to modify the introducer disclosed by Parker to include arm 47a or arms 147a and 147b disclosed by Moss such that it extended between an outer surface of the nylon tube and an inner surface of the PTFE tube as obvious to try.  A wire can attach to a coil and extend through layers of an introducer in only so many ways, and extending the arm disclosed by Moss between an outer surface of the nylon tube and an inner surface of the PTFE tube disclosed by Parker choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82, USPQ2d 1385 (2007).

Regarding claim 17, Parker discloses wherein the flat wire reinforcement has an inner diameter separated from an outer diameter. See col. 4, lines 9-31. Moss discloses and the withdrawal support wire (arm 47a) is located entirely between the inner diameter and the outer diameter.
Response to Arguments
Applicant’s arguments with respect to the rejection of claim(s) 1-17  have been considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.



	
	/RICHARD G LOUIS/             Primary Examiner, Art Unit 3771